DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8 July 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Spross et al. (US 5,451,779, previously cited) discloses: a nuclear density tool comprising (column 7, lines 19-27): a gamma source (16, column 7, lines 63-68); a gamma detector (either of 12 or 14, column 8, lines 1-20), wherein the gamma detector and the gamma source are disposed on a longitudinal axis of the nuclear density tool (aligned vertically along tool, Fig. 2, 3); a housing (“tool material surrounding the collimators”, column 15, lines 16-23), wherein the gamma source and the gamma detector are disposed in the housing (as shown in Fig. 2, 3); a first cutout in the housing positioned to allow the gamma source to emit an energy through the housing (cutout includes source collimator, 24); and a second cutout in the housing positioned to allow the gamma detector to detect the energy through the housing (both detectors 12, 14 include a collimator positioned in a cutout in the housing, 18, 20).
With respect to claim 1, Spross, as applied above, does not disclose or reasonably suggest a first cutout in the housing positioned to allow the gamma source to emit an energy through the housing; and a second cutout in the housing positioned to allow the first gamma detector to detect the energy through the housing from at least a first layer of one or more layers; and a third cutout in the housing positioned to allow the second gamma detector to detect the energy through the housing from a second layer of the one or more layers, as claimed.
With respect to claim 11, Spross, as applied above, does not specify the claimed method steps including recording a count rate of the energy at the gamma detector; determining an average density based at least in part on the count rate; dividing the average density into one or more layers; forming a layer construction using at least in part the one or more layers from the average density; comparing the layer construction to count rates form individual energy channels; and determining a final layer density for each of the one or more layers, as claimed.
Claims 2, 4-10, and 12-21 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        13 July 2022